From a judgment of conviction in the recorder's court of the City of Talladega for the offense of violating a certain ordinance of said city, an appeal was taken by this appellant to the circuit court, where the trial was had upon a complaint filed by the City of Talladega through its attorney. The complaint followed the offense as originally charged in the recorder's court, and charged the violation of City Ordinance No. 345, which makes it an offense to violate any of the prohibition laws of the State. His trial in the circuit court resulted in a conviction, and in default of the payment of the fine assessed, and of the costs of the case, or to confess judgment therefor, he was duly sentenced to hard labor; from this judgment an appeal was taken.
We find, upon examination of the record, that no point of decision is presented for our consideration. There is no oral charge of the court in the record nor is there bill of exceptions; in the absence of which charges refused to defendant cannot be considered. And, further, the appellant has failed to assign errors which is necessary on an appeal of this character.
The judgment appealed from must necessarily be, and is, affirmed.
Affirmed.